DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/18/2020 and 2/5/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caveney 9,862,554.
In Re Claim 1, Caveney teaches a substrate processing tool, comprising:					a wafer transport assembly (6130, 10210, Fig. 102, 103) including a first wafer transport module (6130), wherein the wafer transport assembly extends along a longitudinal axis of the substrate processing tool; (See Fig. 102, 103)									a plurality of process modules including a first process module (2002, Fig. 103) and a second process module (2002, Fig. 103) arranged on opposite sides of the longitudinal axis of the substrate processing tool, (See Fig. 103)										wherein outer sides of the first wafer transport module are coupled to the first and second process modules, respectively; (See Fig. 103) and							a service tunnel (10230, Fig. 102, 103) defined below the wafer transport assembly, wherein the service tunnel extends along the longitudinal axis from a front end of the substrate processing tool to a rear end of the substrate processing tool below the wafer transport assembly. (See Fig. 102, Fig. 103)
In Re Claim 13, Caveney teaches the wafer transport assembly including a first end oriented towards an equipment front end module (EFEM) (34002, Fig. 96) and a second end (Right end, Fig. 96) in opposite the first end.
In Re Claim 14, Caveney teaches the first end of the wafer transport assembly is configured for connection to a load lock (4006, Fig. 96) that controls access to and from the EFEM, and wherein a first end of the service tunnel extends substantially to the EFEM. (See Fig. 102) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Caveney as applied to claim 1 above, and further in view of Wakabayashi 2013/0302115.
In Re Claims 6-8, Caveney teaches the processing tool of Claim 6 as discussed above.
Caveney does not teach the wafer transport assembly includes a second wafer transport module; the plurality of process modules includes a third process module (PM3) and a fourth process module arranged on opposite sides of the longitudinal axis of the substrate processing tool, wherein outer sides of the second wafer transport module are coupled to the second and third process modules, respectively; and the first wafer transport module and the second wafer transport module define a
Continuous wafer transport volume providing a controlled environment within the wafer transport assembly.  
However, Wakabayashi teaches the wafer transport assembly includes a second wafer transport module (32);													the plurality of process modules includes a third process module (PM3) and a fourth process module (PM4) arranged on opposite sides of the longitudinal axis of the substrate processing tool, (See Fig. 1) wherein outer sides of the second wafer transport module are coupled to the second and third process modules, respectively; (See Fig. 1) and									the first wafer transport module and the second wafer transport module define a
Continuous wafer transport volume providing a controlled environment within the wafer transport assembly; (See Fig. 1) and											a buffer module (VR1) arranged between the first wafer transport module and the second wafer transport module in the continuous wafer transport volume within the wafer transport assembly; (See Fig. 1) and											wherein the buffer module includes a first buffer stack; (wafers can be stacked on VR1)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a second wafer transport module to the tool of Caveney as taught by Wakabayashi in order to increase throughput while reducing costs to control the wafer transport assembly.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caveney/Wakabayashi as applied to claim 6 above, and further in view of Senzaki et al. 9,613,837.
In Re Claim 12, Caveney/Wakabayashi teaches the tool of Claim 6 as discussed above.
Caveney/Wakabayahi do not teach at least two pairs of process module frames configured to support the first process module, the second process module, the third process module, and the fourth process module along lateral sides of the wafer transport assembly above a fabrication facility floor.
However, Senzaki et al. teach at least two pairs of process module frames (Pair of frames under 10F and 10C, Pair of Frames under 10E and 10B, Fig. 1) configured to support the first process module (10F), the second process module (10C), the third process module (10E), and the fourth process module (10B) along lateral sides of the wafer transport assembly above a fabrication facility floor. (See Fig. 1)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add process module frames to the tool of Caveney/Wakabayashi as taught by Senzaki et al. in order to stabile the process modules while elevating.
Allowable Subject Matter
Claims 2-5, 9-11 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Van der Meulen et al., Quinn et al., and Mooring teach a processing tool with a tunnel underneath the transportation chamber.								Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652